 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINIQUE L. MIMS,                               No. 2:18-cv-1864 DB P
12                       Plaintiff,
13           v.                                        ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    R. KENDALL, et al.,
15                       Defendants.
16

17          Plaintiff is a state inmate proceeding pro se with an action pursuant to 42 U.S.C. § 1983.

18   Plaintiff claims defendants retaliated against him by intentionally throwing away or giving away

19   his property after he was placed in administrative segregation.

20          By order dated January 13, 2019, plaintiff’s complaint was screened and dismissed for

21   failure to state a claim. (ECF No. 8.) Plaintiff was directed to file an amended complaint within

22   thirty days and warned that failure to file an amended complaint would result in a

23   recommendation that this action be dismissed. Plaintiff then moved for and was granted two

24   extensions of time to file an amended complaint but thereafter did not file an amended complaint.

25   (ECF Nos. 13, 14, 16, 20, 21.)

26          By order dated May 29, 2019, the court directed plaintiff to either dismiss this action or

27   file an amended complaint within fourteen days. (ECF No. 22.) Plaintiff was warned that failure

28   to comply with the court’s orders would result in a recommendation that this action be dismissed.
                                                       1
 1   Since that time plaintiff has not filed an amended complaint, requested additional time to file an

 2   amended complaint, updated his address, or otherwise responded to the court’s order.

 3             Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly

 4   assign a district judge to this action.

 5             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

 6   Local Rule 110; Fed. R. Civ. P. 41(b).

 7             These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 9   after being served with these findings and recommendations, plaintiff may file written objections

10   with the court and serve a copy on all parties. Such a document should be captioned

11   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

12   failure to file objections within the specified time may waive the right to appeal the District

13   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

14   Dated: July 24, 2019

15

16

17

18

19

20
21
     DLB:12
22   DLB:1/Orders/Prisoner.Civil.Rights/mims1864.fsc

23

24

25

26
27

28
                                                        2
